DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/08/2022 has been entered.
Response to Amendment
	The amendment filed on 06/08/2022 has been entered.  Claims 1, 3-4, 10-14 and 18-20 remain pending in the application.  Claims 2, 5-9, and 15-17 have been cancelled.  Claims 13-14 and 18-20 were withdrawn, but are rejoined as explained below.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with  
Erik A. Wright (Reg. No. 74,067) on 07/06/2022.

The following claims of the application have been amended as follows:

1. (Currently Amended) A double walled stator housing, the double walled stator housing comprising: 
a first stator housing wall; 
a second stator housing wall located radially outward from the first stator housing 
wall; 
an air gap located between the first and the second stator housing walls; and 
a plurality of support structures attached to the first stator housing wall and the 
second stator housing wall, spanning the air gap and configured to 
minimize heat transfer between the first stator housing wall and the 
second stator housing wall; 
wherein the plurality of support structures comprises a lattice network formed of a 
repeating network of spar assemblies, each spar assembly comprising a 
plurality of spars radially extending from a center point of the spar 
assembly such that each spar extends from the center point to an external 
spar end, and each spar assembly [[comprising]] forming a cubic shape 
defined by each external spar [[ends]] end.

13. (Currently Amended) A method of manufacturing a double walled stator housing, the method comprising: 
manufacturing a first stator housing wall; 
manufacturing a second stator housing wall located radially outward from the first 
stator housing wall 
stator housing wall and the second stator housing wall define an air gap; and 
manufacturing a plurality of support structures attached to the first stator housing 
wall and the second stator housing wall, spanning the air gap and 
configured to minimize heat transfer between the first stator housing wall 
and the second stator housing wall; 
wherein the plurality of support structures comprises a lattice network formed of a 
repeating network of spar assemblies, each spar assembly comprising a 
plurality of spars radially extending from a center point of the spar 
assembly such that each spar extends from the center point to an external 
spar end, and each spar assembly [[comprising]] forming a cubic shape 
defined by each external spar [[ends]] end.


18. (Currently Amended) The method of claim [[17]] 13, wherein each spar of each spar assembly has a diameter from 0.005 inches (0.13 mm) to 0.02 inches (0.51 mm), inclusive.

19. (Currently Amended) The method of claim [[17]] 13, wherein each spar of each spar assembly has a length from 0.03 inches (0.76 mm) to 0.1 inches (2.5 mm), inclusive.

20. (Currently Amended) The method of claim 13, wherein the manufacturing is performed using additive manufacturing [[techniques]].


The above changes to the claims have been made to address 112 issues and address claim objections.

Reasons for Allowance
	The following is an examiner’s statement of reasons for allowance:
	The nearest prior art of record is Martin et al. (US 2019/0271237 A1) and Propheter-Hinckley et al. (US 2016/0290647 A1).
	Regarding claim 1, Applicant’s arguments with regard to the newly amended limitations is persuasive.  The prior art of record fails to disclose or suggest wherein each spar assembly comprises a plurality of spars radially extending from a center point such that each spar extends from the center point to an external spar end, and each spar assembly forms a cubic shape defined by the external spar ends. 
	Claims 3-4 and 10-12 are allowable, as they are dependent on claim 1.
	Claim 13 is allowable for the same reasons set forth in claim 1 above.
	Claims 14 and 18-20 are allowable, as they are dependent on claim 13.
	
Election/Restrictions
Independent claim 1 is allowable. The restriction requirement among the pending claims, as set forth in the Office action mailed on 07/28/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim.  Claims 13-14 and 18-20, are no longer withdrawn from consideration because independent claim 13 has been amended to include all of the allowable limitations of an allowable claim (Claim 1).  Claims 14 and 18-20 are allowable since they are dependent on claim 13.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J ZAMORA ALVAREZ whose telephone number is (571)272-7928. The examiner can normally be reached Monday-Friday 7:30 am- 5:00 pm EST alternating Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, COURTNEY HEINLE can be reached on (571)270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC J ZAMORA ALVAREZ/Primary Examiner, Art Unit 3745                                                                                                                                                                                                        07/06/2022